NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3462-15T2

FRANCIENNA GRANT,

        Plaintiff-Appellant,

v.

DAN'S AUTO BODY, L.L.C.1 AND DAN RUSCO,

        Defendants-Respondents.

_____________________________________

              Submitted June 1, 2017 – Decided July 21, 2017

              Before Judges Gooden Brown and Farrington.

              On appeal from the Superior Court of New
              Jersey, Law Division, Cape May County, Docket
              No. L-000174-14.

              Francienna Grant, appellant pro se.

              Paul   J.   Baldini,  P.A.,   attorneys              for
              respondents (Mr. Baldini, on the brief).

PER CURIAM

        Pro se plaintiff Francienna Grant appeals from the January

6, 2016 trial court order granting summary judgment to Dan Rusco

and Dan's Auto Body, L.L.C. (collectively defendants) and the


1
    Improperly pled as Dan's Auto Body.
March 15, 2016 court order denying her motion for reconsideration.

We affirm.

     We derive the following facts from evidence submitted by the

parties in support of, and in opposition to, the summary judgment

motion, viewed in the light most favorable to plaintiff.    Angland

v. Mountain Creek Resort, Inc., 213 N.J. 573, 577 (2013) (citing

Brill v. Guardian Life Ins. Co., 142 N.J. 520, 523 (1995)).

Following an automobile accident, plaintiff brought her 2000 Jeep

Cherokee to defendants for repairs on April 25, 2007.    Plaintiff

alleges Rusco agreed the replacement parts would be "[n]on[-

]junkyard Mopar parts that were like, kind and [q]uality in terms

of fit quality and performance to damaged parts[.]"        Plaintiff

claims she was not provided with invoices nor work orders for the

2007 repairs.

     In November 2013, plaintiff returned to defendants seeking

repainting of the hood of her vehicle, which defendants had painted

in 2007.     Defendant performed the repair free of charge.         As

plaintiff was driving out of the premises following the repair,

the brakes on the vehicle failed.     As documented by the State

Trooper called to the scene by plaintiff, Rusco observed what he

believed to be brake fluid leaking from one of the rear tires.

The trooper noted in the police operations report, "Rusco stated

that he never touched the vehicle’s braking system. . . ."        The

                                2                            A-3462-15T2
vehicle was towed to Kindle Auto Plaza.      It was at that time,

according to plaintiff, she first discovered that junkyard parts

had been installed in her vehicle by defendants in 2007.

     In April 2014, Grant filed a civil complaint against Dan's

Auto Body (Dan’s) and Dan Rusco (Rusco) alleging that poor quality

parts were used to repair her 2000 Jeep Grand Cherokee in 2007,

causing damage which was not discoverable until 2013.         Grant

alleged that defendant was negligent in making repairs in both

2007 and 2013.     Grant further alleged violations of the Consumer

Fraud Act (CFA), N.J.S.A. 56:8-1 to -20.

     Defendants moved to dismiss plaintiff's complaint, which

motion was denied on November 13, 2014, by Judge J. Christopher

Gibson, who further ordered the parties to provide additional

discovery.     The judge denied defendants' second summary judgment

motion on March 16, 2015, finding substantive issues of material

fact. However, Judge Gibson limited plaintiff's claims to November

2013, finding the 2007 allegations barred by the statute of

limitations.     Further, Judge Gibson declined to hear plaintiff's

motion for summary judgment against defendants on her consumer

fraud claims, noting she had failed to pay the requisite filing

fee, and had not pled violations of the CFA in her complaint.

     Plaintiff moved for reconsideration of the March 16, 2015

order and sought leave to file an amended pleading, sanctions for

                                  3                         A-3462-15T2
defendants' failure to comply with discovery, and a stay pending

appeal. The motion was granted in part and denied in part. Finding

that he had erred in determining that plaintiff had failed to

plead violations of the CFA, the judge permitted her to file an

amended complaint "to plead with more specificity her allegations

of violations of the Consumer Fraud Act". Judge Gibson also denied

imposing sanctions opining,

                  The   [c]ourt   cannot   determine   how
             [d]efendants    failed    to   comply    with
             [p]laintiff's requests or what discovery
             [d]efendants failed to provide.      Although
             [p]laintiff argues that [d]efendants have
             persistently failed to provide discovery, in
             the absence of specific items which are
             purportedly due and which [d]efendants are
             delinquent [in providing], the [c]ourt is not
             inclined to award sanctions.

       In   September   2014,   plaintiff     filed   an   amended   complaint

alleging violation of the CFA, in addition to violations of the

Auto Repair Deceptive Practices Regulations, N.J.A.C. 13:45A-7.1,

7.2,   and   13:45A-26C.2;      and   Auto   Body   Repair   Regulations    for

Licensing of Facility, N.J.S.A. 39:13-2.1(a)(1) to -(4), (8), (9),

and (11).      Plaintiff alleged further that Dan's breached their

agreement to repair her Jeep in 2007 with "quality Mopar like in

kind and function parts."             Plaintiff also alleged defendants

violated discovery rules and were in contempt of court.              Plaintiff

sought treble damages pursuant to the CFA.


                                        4                              A-3462-15T2
     Plaintiff moved for summary judgment in October 2015 and

defendants cross-moved for summary judgment.            Plaintiff alleged

defendants violated the CFA by failing to install the agreed upon

quality parts and failing to provide required documents.                   She

claimed, without the benefit of expert testimony, that but for the

failure to install the agreed upon parts, there would not have

been the corrosion which caused the brakes to fail.

     Defendants admitted performing work on plaintiff's Jeep in

2007, and performing the paint repair free of charge in 2013. They

denied performing any work on the Jeep in 2013, other than the

paint repair, and asserted they were in full compliance with the

requirements of the CFA in 2007.        Defendants pointed to the 2013

AAA Roadside Assistance Report noting the vehicle had 174,000

miles on it, and the brakes were broken.               In a well-reasoned

written   decision   filed   January    6,   2016,   Judge   Gibson    denied

plaintiff's motion and granted summary judgment to defendants.

     Finding no substantial issues of material fact, Judge Gibson

found plaintiff failed to satisfy the requirements of N.J.S.A.

2A:14-2 and her claims that poor quality parts were placed in her

vehicle   were   therefore    barred.        Relying   on    Caravaggio      v.

D'Agostini, 166 N.J. 237, 246 (2001) and Ford Motor Credit Co.,

LLC v. Mendola, 427 N.J. Super. 226, 236-37 (App. Div. 2012), the

judge found plaintiff filed her claim outside the two-year statute

                                   5                                  A-3462-15T2
of limitations and failed to substantiate her claim with expert

testimony.    Further,   the   judge   determined   that   plaintiff's

discovery rule claim was without merit because she admitted she

returned to defendant's place of business for the sole purpose of

having her hood repainted.

     The judge found further that defendants were not in default

of plaintiff's discovery requests and did not commit dilatory acts

in failing to keep documents for in excess of six or seven years

without notice of pending litigation.     The judge also determined

that plaintiff lacked standing to bring an action pursuant to

N.J.S.A. 39:13-1, finding the power to investigate licensees under

that section was reserved pursuant to N.J.A.C. 13:21-21.17(a) for

the Director of the Motor Vehicle Commission.

     With regard to the CFA, Judge Gibson found defendants did not

violate the Act.   In so finding, the judge rejected plaintiff's

claim that defendants failed to provide plaintiff with invoices

for the work performed in 2007.   The judge found further that the

evidence showed that plaintiff signed the invoices and the invoices

"clearly stated that economy parts were to be used."        The judge

noted the disclaimer from the estimate stated:

          This estimate has been prepared based on the
          use of automobile parts not made by the
          original manufacturer. Parts used in the
          repair of your vehicle by other than the
          original manufacturer are required to be at

                                  6                            A-3462-15T2
          least equal in like, kind and quality in terms
          of fit, quality and performance to replacement
          parts    available     from    the    original
          manufacturer.

As to the repainting of the vehicle hood, the judge found no

written estimate of price was required as no compensation was

requested for the work.

     Judge Gibson rejected plaintiff's allegations that defendants

committed deceptive practices pursuant to N.J.A.C. 13:45A-26C.2,

finding that not only was documentation provided by the defendants,

but, in addition, plaintiff failed to prove an ascertainable loss.

The judge found plaintiff failed to prove a nexus between the

alleged defects found in her vehicle in 2013 and the work performed

by defendants in 2007.

     In rejecting plaintiff's claims for breach of contract and

implied warranty, the judge found "[p]laintiff failed to provide

expert testimony[,] . . . lay witness testimony", or a sufficient

factual record for these claims.      The judge found plaintiff's

proffer of her invoice from Kindle Auto Plaza dated August 11,

2015, with the phrase "writing on front diff cover resembles used

part" insufficient to prove her claim that those alleged "used"

parts were installed by defendants.    Notably, the judge pointed

out that the Kindle invoice indicated it installed used parts, and




                                 7                          A-3462-15T2
an earlier Kindle invoice from November 19, 2013, did not indicate

what types of parts were installed in plaintiff's vehicle.

       The judge also rejected plaintiff's claim that her vehicle

was unsafe to drive based on the Kindle 2015 invoice,2 which stated

the vehicle was unsafe due to major rust, noting this was seven

years after defendant performed the repairs.        The judge further

found plaintiff failed to produce an expert to prove economy parts

would have rusted sooner than Mopar parts.         Finally, the judge

took notice of defendants' invoice from 2007, finding that although

it proved he worked on the front axle, it also definitively proved

Rusco did not work on plaintiff's brakes or rotors.      Further, the

invoice detailed "work done" and indicated "economy parts" were

used in each instance.   Consequently, the judge concluded Kindle's

recommendation in 2013, that plaintiff needed front brakes and

rotors, was not evidence of negligence on the part of defendants.

       Plaintiff moved for reconsideration, which was denied on

March 15, 2016.     On appeal, plaintiff argues the judge erred in

dismissing plaintiff's 2007 CFA claim and denying her motion for

summary judgment regarding the 2013 allegations.         In addition,

plaintiff asserts the judge abused his discretion in refusing to




2
    This invoice is missing from the appendices.

                                  8                           A-3462-15T2
grant her numerous motions for discovery and sanctions against

defendants.

    We disagree and affirm substantially for the reasons set

forth in Judge Gibson's January 6, 2016 opinion.   We add only the

following brief comments.

    We review a ruling on a motion for summary judgment de novo,

applying the same standard governing the trial court.       Templo

Fuente De Vida Corp. v. National Union Fire Ins. Co., 224 N.J.

189, 199 (2016) (citation omitted).     Thus, we consider, as the

motion judge did, "whether the competent evidential materials

presented, when viewed in the light most favorable to the non-

moving party, are sufficient to permit a rational factfinder to

resolve the alleged disputed issue in favor of the non-moving

party."   Brill, supra, 142 N.J. at 540.   If there is no genuine

issue of material fact, we must then "decide whether the trial

court correctly interpreted the law."   DepoLink Court Reporting &

Litig. Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App.

Div. 2013) (citation omitted).   We review issues of law de novo

and accord no deference to the trial judge's legal conclusions.

Nicholas v. Mynster, 213 N.J. 463, 478 (2013).       "[F]or mixed

questions of law and fact, [we] give[] deference . . . to the

supported factual findings of the trial court, but review[] de

novo the lower court's application of any legal rules to such

                                 9                         A-3462-15T2
factual findings."        State v. Pierre, 223 N.J. 560, 577 (2015)

(citations omitted).       This standard compels the grant of summary

judgment    "if     the      pleadings,        depositions,       answers       to

interrogatories     and    admissions     on    file,    together     with    the

affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to

a judgment or order as a matter of law."           R. 4:46-2(c).       Applying

the above standards, we discern no reason to reverse the grant of

summary judgment.

      Our Supreme Court has recently reaffirmed how a court should

construe the CFA.         D'Agostino v. Maldonado, 216 N.J. 168, 183

(2013). "We construe the CFA in light of its objective 'to greatly

expand protections for New Jersey consumers.'                As this Court has

noted, the CFA's original purpose was to combat 'sharp practices

and   dealings'   that    victimized    consumers       by   luring   them   into

purchases through fraudulent or deceptive means."                Ibid. (citing

Cox v. Sears Roebuck & Co., 138 N.J. 2, 16 (1994) (internal

citations omitted).

                In a 1971 amendment to the CFA, the
           Legislature    supplemented   the    statute's
           original remedies available to the Attorney
           General with a private cause of action. The
           CFA's private cause of action is an efficient
           mechanism to: (1) compensate the victim for
           his or her actual loss; (2) punish the
           wrongdoer through the award of treble damages;
           and   (3)   attract   competent   counsel   to

                                    10                                   A-3462-15T2
           counteract the community scourge of fraud by
           providing an incentive for an attorney to take
           a case involving a minor loss to the
           individual.

           [D'Agostino, supra, 216 N.J. at 183-84
           (internal quotations and citations omitted).]

      To prevail in a cause of action asserting a violation of the

CFA, a plaintiff must prove: "1) unlawful conduct by defendant;

2) an ascertainable loss by plaintiff; and 3) a causal relationship

between the unlawful conduct and the ascertainable loss."    Id. at

184 (quoting Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 557

(2009)).   The CFA defines the term "unlawful practice or conduct"

as:

           The act, use or employment by any person of
           any   unconscionable    commercial   practice,
           deception, fraud, false pretense, false
           promise, misrepresentation, or the knowing,
           concealment, suppression, or omission of any
           material fact with intent that others rely
           upon   such    concealment,   suppression   or
           omission, in connection with the sale or
           advertisement of any merchandise or real
           estate, or with the subsequent performance of
           such person as aforesaid, whether or not any
           person has in fact been misled, deceived or
           damaged thereby, is declared to be an unlawful
           practice; provided, however, that nothing
           herein contained shall apply to the owner or
           publisher     of     newspapers,    magazines,
           publications or printed matter wherein such
           advertisement appears, or to the owner or
           operator of a radio or television station
           which disseminates such advertisement when the
           owner, publisher, or operator has no knowledge
           of the intent, design or purpose of the
           advertiser.

                                11                          A-3462-15T2
           [N.J.S.A. 56:8-2].

     Here, it is undisputed that at the time plaintiff first

brought her car in for repairs in 2007, defendants performed the

necessary repairs and complied with the requirements of the CFA

in effect at that time.   Following the repairs, plaintiff had no

apparent issues until she returned seeking a repainting of the

car's hood in 2013. Defendants repainted the hood, without charge,

despite noting that the warranty on work performed in 2007 had

expired.   The repainting, apparently performed for good will, is

not actionable under the CFA as plaintiff suffered no ascertainable

loss, and there is no evidence of unlawful conduct as required

under N.J.S.A. 56:8-19.    We find no error in the trial court's

dismissal of plaintiff's CFA claim as to the 2007 repairs, or the

granting of summary judgment with regard to the 2013 allegations.

Likewise, we find no abuse of discretion in the judge's refusal

to enter sanctions against defendants.

     In light of the record and applicable legal principles, we

conclude plaintiff's remaining arguments are without sufficient

merit to warrant discussion in a written opinion.         R. 2:11-

3(e)(1)(E).

     Affirmed.




                                12                          A-3462-15T2